Citation Nr: 1204047	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to an increased disability rating for service connected posttraumatic stress disorder (PTSD) with depressive disorder with depressive disorder not otherwise specified and alcohol and cocaine dependence in partial remission.

8.  Entitlement to a compensable disability rating for service connected constipation.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008, September 2009, April 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a traumatic brain injury, fibromyalgia, irritable bowel syndrome, GERD, a hiatal hernia, and a sleep disorder.  He is also seeking increased disability ratings for his service connected acquired psychiatric disability and constipation.

In August 2008, the Veteran submitted a statement to VA indicating that he was awarded disability benefits by the Social Security Administration (SSA) for his PTSD and traumatic brain injury.  

No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, as well as any medical evaluations performed by SSA.  If these records are unavailable, a formal finding of such should be placed of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, as well as any medical evaluations performed by SSA.  If these records are unavailable, a formal finding of such should be placed of record.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

